DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 4 is objected to because of the following: please remove “is” in line 2 of the claim.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. (US 2006/0268103) in view of Trubko et al. (US 2010/0201781).
	Regarding claim 1, Kweon teaches a stereo camera comprising; a first convex hyperboloidal mirror (e.g., figs. 3a-5d, element 540), and a second convex hyperboloidal mirror configured to share a central axis and are vertically disposed with vertexes facing each other (e.g., figs. 3a-5d, element 545), an imaging optical system disposed in an opening provided in a vertex portion of the first convex hyperboloidal mirror (e.g., figs. 2-5d, abstract), and an image sensor configured to generate an output image in which two images are simultaneously presented, the two images corresponding to two cases in 
hyperboloidal mirror and an inner circumferential hyperboloidal mirror that share the central axis with different conic constants (e.g., figs. 3a-3b,4c and 5c, paragraphs 0019,0038,0048).
	Kweon fails to explicitly indicate, light acquired from light of the subject reflected by the first convex hyperboloidal mirror , thereafter further reflected by the second convex hyperboloidal mirror, and then entering the image sensor via the imaging optical system, and light acquired from light of the subject reflected by the second convex hyperboloidal mirror and entering the image sensor via the imaging optical system, and an absolute value of the conic constant of the inner circumferential hyperboloidal mirror is greater than an absolute value of the conic constant of the outer circumferential hyperboloidal mirror.
 	It is noted that, generally optical system is adapted to direct reflected light from subject/space onto an optical element for capturing image(s), and more light is preferred for both image quality and flexibility in image capture speed, and for further clarification; in fig. 5c of Kweon, element 540,545 and 550 consider as first, second and third reflective part to direct light, further; Trubko in the same field of endeavor (e.g., abstract, figs. 1 and 3a-3b, paragraphs 0017-0018,0042-0043,0047,0055-0059,0063-0065) more clearly teaches the above subject matter, by acquiring and directing light to image sensor.	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, in order for acquiring and directing light to the image sensor, suggested by Trubko. Further;
It is noted that, the dimension relationship is unclear between the absolute value of the conical constant of the inner and outer peripheral of the mirror in the above references. However; considering the inner peripheral side of hyperboloid mirror, e.g., third reflective part of 550 of ‘103, perform the function of secondary reflection of the reflected light incident from the facing first convex hyperboloid 
Regarding claim 2, the combination of Kweon and Trubko teach the stereo camera according to claim 1, wherein a second focus of the first convex hyperboloidal mirror located outside the first convex hyperboloidal mirror and a first focus of the inner circumferential hyperboloidal mirror located inside the inner circumferential hyperboloidal mirror substantially coincide with each other (e.g., figs. 4c and 5c of ‘103, also figs. 3a-3b;5a-5b and 7a-7b of ‘781), and a second focus of the inner circumferential hyperboloidal mirror located outside the inner circumferential hyperboloidal mirror and a second focus of the outer circumferential hyperboloidal mirror located outside the outer circumferential hyperboloidal mirror substantially coincide with each other (e.g., figs. 4c and 5c of ‘103, also figs. 3a-3b;5a-5b and 7a-7b of ‘781).
Regarding claim 3, the combination of Kweon and Trubko teach the stereo camera according to claim 2, wherein a first focus of the first convex hyperboloidal mirror inside the first convex hyperboloidal mirror and a first focus of the outer circumferential hyperboloidal mirror inside the outer circumferential hyperboloidal mirror correspond to the two different points of view (e.g., figs. 4c and 5c of ‘103, also figs. 1-3 of ‘781).
Regarding claim 4, the combination of Kweon and Trubko teach the stereo camera according to claim 1, wherein the first convex hyperboloidal mirror has an aperture larger than an aperture of the second convex hyperboloidal mirror (e.g., consider as a design choice with respect to figs. 3a-3b and 5a-5b of ‘781).

Regarding claim 6, the combination of Kweon and Trubko teach the stereo camera according to claim 1, further comprising an image processing unit configured to compute a distance to the subject, based on the output image (e.g., paragraph 0033 of ‘103).
Regarding claims 7-8, the limitations claimed has been addressed in claims 1 and 4-5 above.
Regarding claim 12, the limitations claimed has been addressed in claims 1 and 6 above.
6.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. (US 2006/0268103) in view of Trubko et al. (US 2010/0201781) further in view of Otsuka (US 2014/0293055).
Regarding claim 9, all the limitations claimed has been addressed in claim 1 above; except “An onboard lighting unit comprising; a stereo camera and at least one of a headlight, a tail lamp, and a stop lamp that are integrally formed.”
The combination of Kweon and Otsuka teach the stereo/panoramic camera suitable for applications in teleconferencing, robotics vision, unmanned vehicles, or any other similar applications (e.g., paragraph 0039 of 781); but fails to explicitly indicate “onboard lighting unit comprising; a stereo camera and at least one of a headlight, a tail lamp, and a stop lamp that are integrally formed” as specifies in the claim.
Otsuka in the same field of endeavor (e.g., fig. 1-3, abstract, paragraphs 0008,0010,0013,0024-0025) teaches onboard lighting unit comprising stereo camera and headlight.
  In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Otsuka, into the 
Regarding claims 10-11, the limitations claimed are substantially similar to claim 9 above, therefore the ground for rejecting claim 9 also applies here.
Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/jnterviewpractjce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482